Citation Nr: 1727528	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling from August 9, 2011 to June 28, 2016; and 
20 percent disabling beginning June 29, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1973 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in which the RO granted the Veteran's claim for bilateral hearing loss with a disability rating of 0 percent.  
 
The Veteran testified at a hearing before the undersigned in November 2012. 

In November 2013, the Board increased the rating for hearing loss to 10 percent during the period from August 26, 2010 to August 8, 2011.  The Board remanded the claim for increase during the period beginning August 9, 2011, to include obtaining the Veteran's VA audiological treatment records, dated since August 2011.  

In June 2016, the RO issued a rating decision, continuing a rating of 10 percent disabled from August 9, 2011 to June 28, 2016, and granting an increased rating of 20 percent disabled from June 29, 2016.  As the Veteran is presumed to seek the maximum benefit allowed by law and regulation when claiming an increased rating, this increase was viewed as a partial grant of benefits sought on appeal and the case was returned to the Board.  See, A.B. v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  The Board notes that not all of the claim file's documents were uploaded to VBMS and the original claim file has not been located by VA.  VA notified the Veteran of this fact in a letter on May 9, 2017 and requested that the Veteran submit any file documents or materials he may possess within 30 days.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand the Board sought to obtain the Veteran's VA audiology treatment records, dated since August 2011.  In June 2016, the RO issued a rating decision that listed evidence, to include the Veteran's treatment records from the VA Medical Center in Albuquerque, New Mexico from October 16, 2015 through June 29, 2016 and treatment records from the Muskogee, Oklahoma VA Medical Center from May 11, 2011 through July 27, 2015.  However, the claim file only contains records from the Muskogee VA Medical Center dated through April 2013 and does not contain any records from the Albuquerque VA Medical Center. 

It is the Board's duty to ensure substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Here, although the RO may have obtained the required medical records, they are not associated with the Veteran's claim file.  As such, the Board cannot consider the RO to have substantially complied with the November 2013 remand and therefore cannot adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA audiological treatment records, dated since August 2011, to include all records from the Albuquerque, New Mexico and Muskogee, Oklahoma VA Medical Centers.  Once obtained, associate these records with the claim file. 

Efforts to obtain these records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 

If requested records cannot be obtained, inform the Veteran, and tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims. 

2.  Review the claim file to ensure that the foregoing requested development has been completed.  If any requested development is not complete, complete it as necessary. 

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return this appeal to the Board for adjudication. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

